Citation Nr: 1525911	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-36 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been presented to reopen a service connection claim for an acquired psychiatric disorder and, if so, whether service connection may be granted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1989 to June 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2009 and September 2012 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis, Missouri.  Both decisions declined to reopen a claim of entitlement to service connection for bipolar disorder with psychotic features and the latter also denied a claim of entitlement to service connection for PTSD.

Claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's claim encompasses all his psychiatric diagnoses during the appeal period and the Board has recharacterized the claim as reflected on the title page.

The RO has treated a September 2009 rating decision as final.  That decision declined to reopen a claim of service connection for bipolar disorder with psychotic features.  A letter was sent to the Veteran on September 18, 2009, notifying him of the decision.  A VA treatment record dated September 29, 2009, reports, "According to his mother, he has not been the same mentally since he was discharged from the Army."  This evidence of recurrent psychiatric symptoms since separation from service was constructively associated with the claims file within one year of the rating decision, and therefore the decision did not become final.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  Thus, the current appeal stems from the September 2009 decision.

As discussed in further detail below, the Board is reopening the claim for service connection for an acquired psychiatric disorder because new and material evidence has been received; however, as further development is needed prior to adjudication, the merits of this issue are addressed in the REMAND portion of the decision below and it is REMANDED to the Agency of Original Jurisdiction.

FINDINGS OF FACT

1.  In an October 2001 rating decision, the RO denied the Veteran's claim of service connection for "psychotic episode, resolving; psychotic depression vs bipolar schizophrenia vs schizophreniform."  In a letter dated in the same month, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2.  The evidence received since the October 2001 rating decision is not duplicative or cumulative of evidence previously of record and raises a possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The October 2001 rating decision that denied service connection for bipolar disorder with psychotic features is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Moreover, where, as here, the prior final decision was an unappealed RO rating decision, the United States Court of Appeals for the Federal Circuit has held that "the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board."  Id.

In making the determination of whether new and material evidence has been submitted to reopen the previously denied claim, the Board must review all of the evidence submitted since the last final decision.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).

The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

An October 2001 rating action denied service connection for bipolar disorder with psychotic features.  The Veteran did not file an NOD with the October 2001 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims file within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2014); Bond; Buie.  Thus, the October 2001 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2014). 

Evidence submitted since the October 2001 rating decision includes the September 2009 treatment record containing the report of the Veteran's mother that she observed a change in his mental health since separation from service.  This evidence is new and not duplicative or cumulative of evidence previously of record.  The treatment record was not previously submitted to agency decisionmakers and raises a reasonable possibility of substantiating the claim.  It is therefore new and material.  Shade.  The Board reopens the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder for a de novo review on the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence to reopen a claim of service connection for an acquired psychiatric disorder has been presented; to this extent, the appeal is granted.


REMAND

Reopening the service connection claim does not end that inquiry.  Rather, the claim must now be considered on the merits.  For the reasons that follow, the Board finds that the claim must be remanded.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran has not been provided with a VA psychiatric examination.  The Board finds that an examination is necessary in order to adjudicate the service connection claim.

Additionally, submissions from the Veteran and his representative indicate that he has ongoing psychiatric treatment at the Kansas City VA Medical Center, but the most recent VA treatment records in the claims file are dated in August 2012.  On remand, any outstanding relevant VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records, physically or electronically, related to the Veteran's mental health and dated since August 2012.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of the onset and/or recurrence of psychiatric symptoms during or since service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  After completing this and any other appropriate development, schedule the Veteran for an appropriate examination to address the etiology and/or onset of any current acquired psychiatric disorder.  The examiner should review the claims file and note such review in the report.  All indicated studies should be performed and all findings should be reported in detail.  

Ask the examiner to:

a)  Identify all psychiatric disabilities found to be present.  A diagnosis of PTSD should be ruled in or excluded.

b)  For each diagnosis, state whether it is at least as likely as not that the diagnosis is related to or had its onset in service.  

c)  If any current psychosis is diagnosed, please state whether it is at least as likely as not that the diagnosis manifested by June 1993 to a degree of 10 percent or more under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.

The rationale for all opinions expressed should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


